Citation Nr: 1234883	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  10-11 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a mental disability manifested by memory loss, including as a qualifying chronic disability under 38 C.F.R. § 3.317 (2011). 

2.  Entitlement to service connection for a disability manifested by myalgias and arthralgias (claimed as joint and muscle pains of the ankles, knees, shoulders, hands, arms, hips, back, and neck, and fibromyalgia), including as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for a disability manifested by fatigue, including as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	South Dakota Division of Veterans Affairs




ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from August 1989 to August 1992 that included service in Southwest Asia from December 1990 to April 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War. 

2.  The Veteran does not exhibit a mental disability (memory loss) that had its clinical onset or is otherwise related to active duty.  He does not exhibit a qualifying chronic mental disability from an undiagnosed illness or a chronic multisymptom illness manifested to a compensable degree. 

3.  The Veteran does not exhibit a disability (myalgias and arthralgias and fibromyalgia) that had its clinical onset or is otherwise related to active duty.  He does not exhibit a qualifying chronic disability (myalgias and arthralgias and fibromyalgia) from an undiagnosed illness or a chronic multisymptom illness manifested to a compensable degree. 

4.  The Veteran does not exhibit a chronic fatigue disability that had its clinical onset or is otherwise related to active duty. He does not exhibit a qualifying chronic fatigue disability from an undiagnosed illness or a chronic multisymptom illness manifested to a compensable degree. 


CONCLUSIONS OF LAW

1.  A mental disability, including qualifying chronic memory loss disability from an undiagnosed illness or a chronic multisymptom illness, was not incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.317 (2011); 76 Fed. Reg. 41696-98 (July 15, 2011). 

2.  A disability, including qualifying chronic myalgia and arthralgia disability and fibromyalgia (claimed as joint pain) from an undiagnosed illness or a chronic multisymptom illness, was not incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5107; 38 C.F.R. §§ 3.303, 3.317.

3.  A chronic fatigue disability, including qualifying chronic fatigue disability from an undiagnosed or a chronic multisymtom illness was not incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5107; 38 C.F.R. §§ 3.303, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice must also include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The record reflects that, over the course of this appeal, the RO provided the appellant with notice as to how he can prevail on his claims for service connection, and of his, and VA's, respective duties for obtaining evidence by way of a letter dated in November 2007.  The appellant was also asked to submit evidence and/or information in his possession to the Agency of Original Jurisdiction (AOJ).  Moreover, he was advised about the criteria governing assignment of an evaluation and the effective date that could be assigned, should service connection be granted.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record establishes that the Veteran had a full and fair opportunity to participate in the adjudication of his claims.  Moreover, the evidence submitted by the Veteran since the beginning of these claims, establishes that he received notice of each element required to substantiate the claims for service connection.  The Board concludes that the appeal may be adjudicated without a remand for further notification. 

Additionally, a review of the record indicates that the appellant's service treatment records were associated with the claims file and his known VA treatment records have been obtained, to the extent available, and included in the claims file; he has not identified any relevant private medical records.  A review of the Veteran's Virtual VA electronic file does not reveal any additional evidence pertinent to the claims on appeal.

As well, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011).  The record reflects that, in conjunction with these claims, the appellant underwent VA examinations in August 2008 and May 2010, and the examination reports, with the December 2010 Addendum, are contained in the claims folder.  A review of those examination reports reveals that thorough examinations of the appellant were accomplished and the opinions provided were supported by sufficient rationale.  Therefore, the Board finds that the VA examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

During the course of this appeal, the appellant proffered documents and statements in support of his claims.  In sum, VA has given the appellant every opportunity to express his opinions with respect to the issues now before the Board and the VA has obtained all known documents that would substantiate the appellant's assertions. 

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

II. Factual Background and Legal Analysis

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

"To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.

Certain chronic diseases, such as arthritis and psychoses, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  This is also a direct service connection theory of entitlement.

Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d).

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective December 29, 2011, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2016 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia theater of operations).  See 76 Fed. Reg. 81834-36 (Dec. 29, 2011).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b).

A "qualifying chronic disability" includes (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  See 38 C.F.R. § 3.317(a)(2); see also 75 Fed. Reg. 61995 -97 (2010); 76 Fed. Reg. 41696 -98 (July 15, 2011).

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117(g).

A Persian Gulf veteran is a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317.  The Veteran's military records document that he served in Southwest Asia during the Persian Gulf War. 

In cases where a veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

Thus, the presumption is not the sole method for showing causation.  However, as noted above, where the issue involves a question of medical diagnosis or causation, as presented here, a veteran must establish the existence of a disability and a connection between the veteran's service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In his June 2009 notice of disagreement (NOD) and other written statements, the Veteran asserts that, while in the Persian Gulf, his unit was exposed to nerve agents such as sarin and cyclosarin, according to a 1997 letter that he received from the Secretary of Defense.  He also reported receiving many inoculations and said he was exposed to oil and trench fires.

Inasmuch as the Veteran's service records show that he served in Southwest Asia from December 1990 to April 1991, he is a Persian Gulf War veteran within the meaning of the applicable statute and regulation.

The question remains, however, as to whether the record supports a finding that his claimed disorders are manifestations of an undiagnosed illness or other qualifying chronic disability associated with her Persian Gulf War service.

A. Disability Manifested by Memory Loss

The Veteran has claimed memory loss including as due to an undiagnosed illness.  In his June 2009 NOD, he said that he had trouble with his memory and had to write things down at work or he forgot them.  He also forgot things his wife said after a few days.

Service treatment records are not referable to complaints or diagnosis of, or treatment for memory loss.  On a Report of Medical History completed in April 1992, when he was examined for release from active duty, the Veteran checked no to having problems with memory loss or amnesia.

Post service, when initially evaluated in the VA outpatient clinic in February 2004, the Veteran did not complain of memory loss.

A February 2008 VA outpatient medical record indicates that the Veteran was evaluated by a neurologist for complaints of a memory problem for years and was unsure of its onset.  He said he was in the Gulf War in 1991 and the examiner noted that the Veteran's unit was near the Khamisiyah Depot event.  The Veteran was unsure if he had memory problems prior to that event or if they started after his return.  He reported problems with minor issues like short-term memory but, overall, thought it did not affect his daily life.  He worked as an electrician, working at times in two or three places, and usually had to write down where he had to go and what he had to do or he may forget.  Sometime he had difficulty recalling an address he had to go to and had to write it down.  He denied any episodes of confusion or disorientation or passing out.  He was unsure if his symtoms were progressing or not because he thought he had been having these minor issues with memory for years.  The Veteran took Simvastatin.  

Objectively, the Veteran was alert and oriented.  His immediate recall and short-term memory were both three out of three although the Veteran needed a little hint to recall the third object.  He was able to perform serial 7s very well.  His mood and judgment seemed normal.  The clinical impression was that the Veteran reported mild memory problems but, otherwise, the neurological exam was unremarkable.  The clinical plan was to order neuropsychological testing to check the Veteran's memory in more detail.

In August 2008, the Veteran underwent VA examination.  According to the examination report, the examiner noted that the Veteran's records indicate that he may have had exposure to low level sarin gas in Camp Khamisiyah but the Veteran did not recall this incident.  He gave a history of having memory problems for the past eight years after he married.  He said he had to write notes to avoid forgetting things at work and denied taking medication for the problem.

Objectively, on the St. Louis University Mental Status evaluation, the Veteran scored 28/30, that the VA examiner said was within normal range for someone who completed high school.  The Veteran's immediate memory was good and his remote memory was fairly good; he could answer questions appropriately.  His recent memory was also good.  It was noted that the Veteran was ordered to have a neuropsychiatric test by his primary care provider some time the previous year but defaulted that follow up.  

The VA examiner said that the Veteran did not meet DSM-IV criteria for any mental illness on Axis I or Axis II.  It was noted that the Veteran's memory signs and symtoms were not severe enough to require continuous medications and were not severe enough to interfere with his occupational and social functioning.  The VA examiner stated that the Veteran did not display any appreciable memory deficit on a mini mental status examination that day.  Further, the VA examiner stated that the Veteran had no difficulty maintaining substantially gainful employment and schooling.  It was noted that the Veteran displayed no problems with his family role functioning and no problem with memory.  According to the VA examiner, the Veteran did not meet the criteria for any mental illness.

A May 2010 VA general medical examination report reveals that results of a mini-mental examination were 30/30.

Also in May 2010, the Veteran underwent VA examination for mental disorders.  According to the examination report, the examiner reviewed the Veteran's medical records and performed a clinical evaluation.  It was noted that, in February 2008, the Veteran was evaluated by a neurologist in the VA outpatient clinic who ordered neuropsychological testing to check the Veteran's memory in more detail.  The VA examiner said that it appeared that the Veteran requested to cancel that consultation and did not reschedule, as indicated in a February 28, 2008 note.  

The Veteran denied any inpatient psychiatric hospitalizations, was never seen by a psychiatrist or psychologist, and never took psychotropic medications.  He told the VA examiner that he served in the Gulf War in 1991 and received a letter indicating that his unit was exposed to environmental hazards and his claims file apparently indicates that he may have had exposure to low level sarin gas when in Camp Khamisiyah, but the Veteran did not recall this incident.  He complained about his short-term memory.  He was unsure as to whether he had memory problems prior to that or if it started after he returned.  The Veteran was unable to point to any traumatic incident or specific stressors that might have led to his memory issues.  He usually reported problems with minor issues like forgetting things.  

The Veteran said that he was an electrician and worked in different places.  He found it hard to remember who called him or what he was told.  The Veteran said he wrote sticky notes (to himself) and organized his desk so he could see the notes.  The Veteran felt that he paid extra attention to what he was doing so he could keep track of things.  He married in 2004 and said that he recalled that his wife complained about his memory at that time.  He forgot what she told him and that caused some argument at home.  The Veteran felt that his memory was having very little impact on his activities.

The Veteran denied depressive symtoms and feelings of hopelessness and worthlessness.  He enjoyed being around people, had friends, and enjoyed keeping busy.  The Veteran's daughter had "undiagnosed muscle problems" and was unable to walk, that affected him badly.  He had concerns about a possible relation between his daughter's medical issues and his exposure to environmental hazards during his service in Southwest Asia.  He denied excessive amounts of worry or anxiety and panic attacks.  

Objectively, the Veteran was pleasant and cooperative during the interview.  His affect was full and his mood congruent and appropriate.  He was oriented times three.  The Veteran complained about short term memory problems and denied problems with learning new information.  His attention and concentration were fair.  He said that he had to read directions twice to feel confident and comprehend.  He was able to recall just one item out of three after a few minutes.  He was able to spell the word "world" backwards from the first attempt and had difficulty with serial 7s.

According to the VA examiner, the Veteran received a letter that he might have been exposed to environmental hazard during military service in Southwest Asia.  The Veteran complained about his memory, particularly his short-term one.  He was unable to identify the onset of his symtoms.  The Veteran was evaluated in the outpatient neurology clinic in 2008 and referred for neuropsychological testing but did not follow up.  The Veteran felt he was functioning fairly well with keeping track of things such as writing notes.  His family history was positive for dementia of Alzheimer's type in both his mother's and father's sides.  There was no Axis I diagnosis rendered.  The VA examiner said that "[t]here are no psychiatric diagnos[es] or symtoms playing a role in any of the 4 categories of causes for disability patterns" (as to a diagnosed or undiagnosed disorder).

In a December 2010 Addendum, the recent VA examiner clarified the conclusion rendered in his May 2010 report and opined that the "Veteran does not have a[n] undiagnosed or diagnosed mental health disability".

To warrant entitlement to service connection for a mental disorder disorders per § 3.317, the evidence would need to show a condition characterized by chronic or recurrent symptoms.  In this case, there are subjective complaints from the Veteran that he has suffered from memory loss but, otherwise, the medical record is silent for any findings or diagnoses related to chronic or recurrent symptoms of a mental disability including memory loss.  (See August 2008 and May 2010 VA examination reports, and December 2010 VA Addendum).  Further, there is no evidence at this time of chronic mental disability manifested to a compensable degree.  See 38 C.F.R. § 4.130, Diagnostic Codes 9201-9440 (2011).  

In essence, the Veteran does not exhibit chronic mental disability that had its clinical onset in service or that is otherwise related to active service.  The Board notes that in the absence of proof of a present disability or any complaints related to chronic or recurrent symptoms, there can be no valid claim, including under the provisions allowing service connection based on an undiagnosed illness.  See 38 C.F.R. § 3.317; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of any competent evidence of a mental disability or documentation of complaints of chronic or recurrent symptoms related to the memory, the Board must conclude the Veteran does not currently suffer from such a disability, undiagnosed or otherwise.  For such reasons, service connection is not warranted.

B. Disability Manifested by Myalgias and Arthralgias

In his June 2009 NOD, the Veteran also said that his joint and body pain worsened in cold weather and friends his age did not have similar symtoms.  

Service treatment records are not referable to complaints or diagnosis of, or treatment for myalgias and arthralgias.  On the April 1992 Report of Medical History, the Veteran denied having swollen painful joints, leg cramps, arthritis, bursitis, bone or joint deformities, painful shoulders, or a trick or locked knee.  He reported having recurrent back pain.

Post service, the VA treatment records show that, when the Veteran was initially seen in the VA outpatient clinic in February 2004, he reported having occasional muscle aches.  In February 2005, a VA clinician noted multiple arthralgias/myalgias with a need to rule out fibromyalgia.  In May 2007, the Veteran was noted to have aching joints and muscles of "?? etiology" and, in November 2007, painful hands and feet (whole body) were noted to worsen with cold and questionable Raynaud's syndrome was noted.  

A December 2007 letter to the Veteran from a VA rheumatologist indicates that he had "possible fibromyalgia".  In February 2008, the VA neurologist evaluated the Veteran who reported his having body aches and joint pain for years but the Veteran denied neck and back pain.  A history of fibromyalgia was noted and body ache with pain as a "possible side effect [of] Simvastatin" also noted.  In June 2008, myalgias of unknown etiology, was assessed.

During his August 2008 VA examination, the Veteran said that he had joint pain for years but did not know when it started.  He said that activity and cold weather precipitated joint pain that was alleviated by rest.  His entire body was affected and reported having pain and stiffness in all his joints and muscles.  The Veteran denied losing any time from work or being hospitalized for this condition.  

Objectively, there was no tenderness or pain to any joint.  Range of motion testing of the Veteran's ankles, knees, shoulders, elbows, hips, back, and neck was within normal limits and without any trigger points.  Muscle strength of the joints was 5+/5 (essentially normal).  Sensation to light touch, pinprick, and vibratory sense was intact.  The examiner noted that the Veteran's laboratory fluorescent antinuclear antibody (FANA), rheumatoid factor, and Epstein-Barr virus titer test results were all negative.  Diagnoses included myalgias and arthralgias with normal exam.  The VA examiner opined that the Veteran did not meet the current criteria for a diagnosis of fibromyalgia because it was less likely than not that the symptomatology he currently experienced was related to an in-service event specifically related to sarin gas.

In May 2010, the Veteran underwent a VA examination.  According to the examination report, the Veteran said that he started having generalized achiness 15 years earlier, although the VA examiner observed that when initially seen by VA in 2004, he stated that he occasionally had muscle aches.  The Veteran said it progressed over the last number of years.  His chief complaint was more his lower extremity that had a heaviness and tiredness in the muscles and also various joint aching, mainly in the hips, knees, and ankles, though sometimes his back, neck, and shoulders ached.  The Veteran had more stiffness in the morning, then moving seemed to help, and he was better when he was up, around, and doing things.  

Further, the Veteran worked fulltime as an electrician since 1992 without any loss of work because of it.  He performed all his normal activities of daily living.  He hunted and ice-fished and fished in the summer.  In cold weather, his hands got cold and he may have problems.  The Veteran said he had a history of documented mild bilateral carpal tunnel syndrome and had mild paresthesias in the middle and ring finger of both hands.  He denied any history of trauma or injury or surgical intervention to these joints.  The Veteran described his pain as a 2 (on a scale of 1 to 10) at best, in the afternoon, and a 6-7 in the morning when he was stiffest.  He denied any heat, redness, or swelling and did not use a brace.  The Veteran had limited ability to walk and performed all his normal activities of daily living.  In cold weather, he felt stiff through the next day, depending on if he had to work much outside.  

The Veteran denied any instability, any edema of the joints, and paresthesia except for the bilateral hands.  He indicated that he was seen in the VA outpatient rheumatology clinic in 2008 and said '"at this point rheumatologist cannot say that this, the best I can say is this is possible fibromyalgia but appears to be rather atypical".  But the VA examiner said that the Veteran's "actual diagnosis from rheumatology was 'that of a Young, healthy appearing gentleman with bland laboratory tests and a chronic history of widespread musculoskeletal discomfort'".  It was noted that the Veteran had a completed work up at that time in 2008, with FANA, rheumatoid factor, sed rate, C-reactive protein, the results of which were all essentially negative, and results of x-rays of these joints were essentially negative.

Objectively, the Veteran ambulated without assistance and had normal configuration of his large joints and spine.  There was no tenderness or pain to any joint.  Range of motion testing of the Veteran's ankles, knees, shoulders, elbows, hips, back, and neck was within normal limits and without any trigger points.  Muscle strength of the joints was 5+/5 (essentially normal).  Sensation to light touch, pinprick, and vibratory sense was intact.  His cervical spine revealed no abnormal curvature and there was no focalized tenderness.  Repetitive range of motions of the Veteran's cervical spine and shoulders showed no further loss of motion or objective signs of pain.  He had 5+/5 grip strength (normal) and normal extrinsic and intrinsic strength.  The Veteran also had complete passive and active range of motion of the joints of both hands.  There was no focalized tenderness of the hips and no gross deformity of the knees that showed no tenderness or effusion.  There was no lateral or medial instability.  Veteran's thoracolumbar spine showed no gross deformity or abnormality, no tenderness or spasm.  

The clinical impression was subjective complaints of multiple myalgias/arthralgias with no current objective findings.  The VA examiner said that the Veteran did not have an undiagnosed illness or a chronic mulitsymptom illness and the examiner would have to resort to mere speculation regarding his multiple myalgias/arthralgias, if these were related to any specific exposure.

The August 2010 VA mental disorders examination report includes the Veteran's complaint of joint pain all over his body and he said he was seen in the rheumatology clinic but was unsure if he was diagnosed with fibromyalgia.  He woke up feeling stiff and that worsened particularly in cold weather.  He was unable to fish in the cold because his hands stiffened.  The examiner noted that neurologists apparently did not think that the Veteran had a good history for Raynaud's phenomenon in 2007 and diagnosed possible atypical fibromyalgia.

As noted above, to warrant entitlement to service connection for a mental disorder disorders per § 3.317, the evidence would need to show a condition characterized by chronic or recurrent symptoms.  In this case, there are subjective complaints from the Veteran that he has suffered from myalgias/arthralgias but, otherwise, the medical record is silent for any findings or diagnoses related to chronic or recurrent symptoms of a disability including a disability manifested by joint pain or fibromyalgia.  (See August 2008 and May 2010 VA examination reports).  

Although the December 2007 letter from the VA rheumatologist suggests that the Veteran had "possible fibromyalgia", the May 2010 VA examiner clearly noted that the Veteran's actual rheumatology clinic diagnosis was that of a young, healthy gentleman with bland laboratory tests and a chronic history of widespread musculoskeletal discomfort.  Service connection may not be predicated on a resort to speculation or remote possibility.  38 C.F.R. § 3.102.  

The May 2010 VA examiner also said that the Veteran did not have an undiagnosed illness or a chronic multisymptom illness and he would have to resort to mere speculation regarding his multiple myalgia/arthralgias, if these were related to any specific exposure.  But see Jones v. Shinseki, 23 Vet. App. 382 (2010) (to the effect that before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence).  Here, the basis for the VA examiner's comment is clearly apparent to the Board.  There is simply no objective evidence of pertinent disability in service or within the first post-service year.  The Veteran has not claimed that pertinent disability had its onset in service, nor has he suggested a continuity of symptomatology since his discharge.  In view of the absence of findings of pertinent pathology in service, and the first suggestion of pertinent disability many years after active duty, and the complete absence of any objective findings during the August 2008 and May 2010 VA examination, relating the claimed disability to any in-service exposure would certainly be speculative.  See 38 C.F.R. § 3.102.  

Furthermore, arthralgias and myalgias are joint and muscle pain.  Unless there is compensable limitation of function, service connection is not warranted, and such was not reported by the August 2008 and May 2010 VA examiners who both reported no objective findings.  There is simply no objective evidence at this time of chronic myalgia/arthralgia disability or fibromyalgia, manifested to a compensable degree.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5000-5297 (2011).  

In essence, the Veteran does not exhibit chronic myalgia/arthralgia disability or fibromyalgia that had its clinical onset in service or that is otherwise related to active service.  The Board notes that in the absence of proof of a present disability or any complaints related to chronic or recurrent symptoms, there can be no valid claim, including under the provisions allowing service connection based on an undiagnosed illness.  See 38 C.F.R. § 3.317; Brammer v. Derwinski, 3 Vet. App. at 225.  In the absence of any competent evidence of an orthopedic disability or documentation of complaints of chronic or recurrent symptoms related to myalgias/arthralgias (joint pain and fibromyalgia), the Board must conclude the Veteran does not currently suffer from such a disability, undiagnosed or otherwise.  For such reasons, service connection is not warranted.

C. Disability Manifested by Fatigue 

In his June 2009 NOD the Veteran also said that he ran out of energy and fatigued more quickly, doing normal things, than friends of the same age.  

Service treatment records are not referable to complaints or diagnosis of, or treatment for, a disorder manifested by fatigue.  On his April 1992 Report of Medical History, the Veteran checked yes to having frequent trouble sleeping.

Post service, the VA treatment records are not referable to complaints or diagnosis of fatigue or chronic fatigue syndrome.  The February 2004 VA outpatient record includes the Veteran's report of having occasional fatigue.

The August 2008 VA examination report includes the Veteran's description of increased fatigue in his legs after walking and plowing snow.  His fatigue did not affect his employment or activities of daily living.  The Veteran said he felt fatigued up to 24 hours after an activity during the winter and summer weather had a lesser effect on him.  The VA examiner noted that there were no incapacitating episodes that required bed rest and treatment by a doctor.  According to the VA examiner, the Veteran did not meet the criteria for a diagnosis of chronic fatigue syndrome and opined that it was less than likely that the Veteran's symptomatology was related to his experiences in the Gulf War.

According to the May 2010 VA examination report, the Veteran did not have a diagnosis of chronic fatigue syndrome in his computerized patient record system records.  The Veteran said he slept well, went to bed about 10:00 p.m., woke up at 5:30 a.m., and did not nap in the afternoon.  He denied any low-grade fever, and had no pharyngitis and no fatigue lasting more than 24 hours after exercise.  He did not do any specific type of exercise, just kept active at work "running all day long".  The Veteran denied any history of headaches.  The VA examiner commented that there was no evidence that the Veteran was affected by this more than fifty percent of the time and there were no incapacitating episodes, cognitive impairment, and no gastrointestinal complaints noted in his computerized patient records.  The VA examiner said that there was no evidence of a diagnosis of chronic fatigue and the Veteran did not meet any of the criteria for chronic fatigue syndrome.

The May 2010 VA mental disorders examination report includes the Veteran's complaint of feeling tired throughout the days.  It bothered him that he ran out of energy as compared to his co-workers.  He said he got tired for (after?) little work but tried not to miss days at work.  He ranked his energy level as a 5 or 6 on a scale of 1 to 10.  The Veteran said he slept 6 to 7 hours per night and woke up once or twice at night.  

Here, too, to warrant entitlement to service connection for a fatigue disorder per § 3.317, the evidence would need to show a condition characterized by chronic or recurrent symptoms.  In this case, there are isolated subjective complaints from the Veteran that he has suffered from fatigue but, otherwise, the medical record is silent for any findings or diagnoses related to chronic or recurrent symptoms of a chronic fatigue disability.  (See August 2008 and May 2010 VA examination reports.).  Further, there is no evidence at this time of a chronic fatigue disability manifested to a compensable degree.  See 38 C.F.R. §§ 4.88a, 4.88b, Diagnostic Code 6354 (2011).  

In essence, the Veteran does not exhibit chronic fatigue disability that had its clinical onset in service or that is otherwise related to active service.  The Board notes that in the absence of proof of a present disability or any complaints related to chronic or recurrent symptoms, there can be no valid claim, including under the provisions allowing service connection based on an undiagnosed illness.  See 38 C.F.R. § 3.317; Brammer v. Derwinski, 3 Vet. App. at, 225.  In the absence of any competent evidence of a chronic fatigue disability or documentation of complaints of chronic or recurrent symptoms related to fatigue, the Board must conclude the Veteran does not currently suffer from such a disability, undiagnosed or otherwise.  For such reasons, service connection is not warranted.

All Claimed Disorders

Here, the Veteran has presented no medical evidence whatsoever that supports his lay contention that his current memory loss, myalgias/arthralgias, and fatigue are etiologically related to his active military service.  Indeed, there is no indication that these disabilities were clinically raised, let alone treated or diagnosed, for several years following his separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in deciding a service connection claim). 

While the Veteran maintains that he has current memory loss, myalgias/arthralgias, and fatigue, related to his active military service, as a lay person he has not been shown to be capable of making medical conclusions, thus, his statements regarding diagnoses and causation are not competent.  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997; see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a dry skin on his hands, he is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

The Veteran is competent to state that he had pertinent symptoms in service and that they continued since then.  However, he has not done this.  In his initial claim for pertinent disability; he did not indicate that they had their onset in service or that they had been symptomatic since active duty.  His claim did refer to undiagnosed disability but, in the Veteran's case, clinicians have found no objective indications of current disorders.  A clear preponderance of the objective and probative medical evidence of record is against the Veteran's claims for service connection for memory loss, myalgias/arthralgias (joint pain including fibromyalgia), and fatigue, including as due to an undiagnosed illness, and his claims must be denied.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a mental disability manifested by memory loss, including as a qualifying chronic disability under 38 C.F.R. § 3.317 is denied. 

Service connection for a disability manifested by arthralgias/myalgias (claimed as joint pain and fibromyalgia), including as a qualifying chronic disability under 38 C.F.R. § 3.317 is denied

Service connection for a disability manifested by fatigue, including as a qualifying chronic disability under 38 C.F.R. § 3.317 is denied.




____________________________________________
C.TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


